 1 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the E ecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Adair Express L.L.C. and Package & General Utility Drivers, Local No. 396, International Brother-hood of Teamsters, AFLŒCIO. Cases 31ŒCAŒ 24291 and CAŒ31ŒCAŒ24484 September 26, 2002 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondent has failed to file an answer to the compliance specification. On September 21, 2001, the Board issued a Decision and Order1 that, among other things, ordered the Respondent to make whole certain employees for loss of earnings and other benefits resulting from the Respondent™s refusal to employ them in violation of Section 8(a)(1) and (3) of the Act. A cotroversy having arisen over the amount of backpay due Gary 
Bailey, Rolando Estrada, Gerardo Lachica, Jofre Macoy, Mario Rodriguez, Craig Smith, and Eddie Zamora, the Regional Drector issued a compliance specification and notice of hearing on May 1, 2002, alleging the amounts due under the Board™s Order, and notifying the Respondent that it should file a timely answer complying with the Board™s Rules and Regulations. Although properly served with a copy of the compliance specfication, the Respondent failed to file an answer. By letter dated May 23, 2002, counsel for the General Cousel advised the Respondent that no answer to the compliance 
specification had been received and that unless an appropriate answer was filed by May 29, 2002, summary judgment would be sought. The Respondent filed no answer. On June 11, 2002, the General Counsel filed with the Board a Motion for Summary Judgment, with exhibits attached. On June 14, 2002, the Board issued an order transferring the prceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent did not file a response. The allegations in the motion and in the compliance specification are therefore undisputed. On June 20, 2002, the Charging Party filed a Joinder in Motion for Summary Judment on this compliance specification. Ruling on the Motion for Summary Judgment Section 102.56(a) of the Board™s Rules and Regulations prvides that a respondent shall file an answer within 21 days from service of a compliance specification. Section 102.56(c) of the Board™s Rules and Regulations states: 1 335 NLRB No. 96. If the respondent fails to file any answer to the specification within the time prescribed by this section, the Board may, 
either with or without taking evidence in support of the allgations of the specification and without further notice to the respondent, find the specification to be true and enter such order as may be appropriate. According to the uncontroverted allegations of the Motion for Summary Judgment, the Respondent, despite having been advised of the filing requirements, has failed to file an answer 
to the compliance specification. In the absence of good cause for the Respondent™s failure to file an answer, we deem the allegations in the compliance specification to be admitted as true, and grant the General Counsel™s Motion for Summary Judgment. Accordingly, we conclude that the net backpay due Gary Bailey, Rolando Estrada, Gerardo Lachica, Jofre Macoy, Mario Rodriguez, Craig Smith, and Eddie Zamora is as stated in the compliance specification and we will order payment by the Respondent of those amounts to the discriminatees, plus interest accrued on the amounts to the date of payment.2 ORDER The National Labor Relations Board orders that the Respodent, Adair Express L.L.C., Van Nuys, California, its officers, agents, successors, and assigns, shall make whole the individals named below by paying them the amounts following their 
names, plus interest3 and minus tax withholdings required by Federal and state laws: Gary Bailey $ 4,906.55 Rolando Estrada 8,934.30 Gerardo Lachica 6,631.50 Jofre Macoy 22,186.25 Mario Rodriguez 7,083.47 Craig Smith 36,500.36 Eddie Zamora 11,418.00 Total Backpay $97,660.43 Dated, Washington, D.C. September 26, 2002 Wilma B. Liebman, Member William B. Cowen, Member Michael J. Bartlett, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 2 The compliance specification reserved for further litigation all backpay which may be due after December 31, 2001.3 Interest shall be computed as set forth in New Horizons forthe Rtarded, 283 NLRB 1173 (1987). 